This is a companion case to that of Mira Mar Corporation,et al., v. Simon C. Witmer as Trustee, which was known as case No. 2863 in the court below where this case was known as case No. 2874. *Page 787 
For the reasons stated in the Order disposing of the companion case (see foregoing opinion, page 784), the order appealed from in this case should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.